Name: 2013/227/EU: Commission Decision of 22Ã May 2013 terminating the anti-subsidy proceeding concerning imports of bicycles originating in the PeopleÃ¢ s Republic of China
 Type: Decision
 Subject Matter: international trade;  land transport;  trade;  competition;  Asia and Oceania
 Date Published: 2013-05-23

 23.5.2013 EN Official Journal of the European Union L 136/15 COMMISSION DECISION of 22 May 2013 terminating the anti-subsidy proceeding concerning imports of bicycles originating in the Peoples Republic of China (2013/227/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 597/2009 of 11 June 2009 on protection against subsidised imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 14 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE 1. Initiation (1) In April 2012 the European Commission (the Commission) announced by a notice published in the Official Journal of the European Union (2) (the Notice of initiation), the initiation of an anti-subsidy proceeding with regard to imports into the Union of bicycles originating in the Peoples Republic of China (the anti-subsidy proceeding). (2) The anti-subsidy proceeding was initiated following a complaint lodged on 15 March 2012 by EBMA, the European Bicycles Manufacturers Association (the complainant), on behalf of Union producers representing more than 25 % of the total Union production of bicycles. (3) The complaint contained prima facie evidence of subsidisation of the said product and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. (4) The Commission officially advised the complainant, other known Union producers, Union producers associations, the known exporting producers in the Peoples Republic of China (the PRC) and associations of exporting producers, the representatives of the PRC, known importers and associations of importers, known Union producers of bicycle parts and their associations and known users of the initiation of the proceeding and sent questionnaires. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the Notice of initiation. 2. Parallel anti-dumping proceeding (5) In March 2012 the Commission announced by a notice published in the Official Journal of the European Union (3) the initiation of an interim review of the anti-dumping measures concerning imports into the Union of bicycles originating in the PRC pursuant to Articles 11(3) and 13(4) of Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (4) (the basic anti-dumping Regulation). The investigation is ongoing. 3. Parallel anti-circumvention investigation (6) In September 2012 by Commission Regulation (EU) No 875/2012 (5), the Commission initiated an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Implementing Regulation (EU) No 990/2011 (6) on imports of bicycles originating in the PRC by imports of bicycles consigned from Indonesia, Malaysia, Sri Lanka and Tunisia, whether declared as originating in Indonesia, Malaysia, Sri Lanka and Tunisia or not, and making such imports subject to registration (the anti-circumvention investigation). (7) In November 2012 the Commission announced by a notice published in the Official Journal of the European Union (7) that the findings in the anti-circumvention investigation may be used in the anti-subsidy proceeding. (8) The anti-circumvention investigation is still ongoing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (9) By letter of 22 March 2013 addressed to the Commission, the complainant formally withdrew its complaint. (10) In accordance with Article 14(1) of Regulation (EC) No 597/2009, when the complainant withdraws its complaint the proceeding may be terminated unless such termination would not be in the Union interest. (11) The Commission considered that the present proceeding should be terminated since the respective anti-subsidy investigation had not brought to light any considerations showing that such termination would not be in the Union interest. Interested parties were informed accordingly and were given an opportunity to comment. However, no comments were received that would give a reason to reach a different conclusion. (12) It was therefore concluded that the anti-subsidy proceeding concerning imports into the Union of bicycles originating in the PRC should be terminated without the imposition of measures, HAS ADOPTED THIS DECISION: Article 1 The anti-subsidy proceeding concerning imports into the Union of bicycles and other cycles (including delivery tricycles but excluding unicycles), not motorised, originating in the Peoples Republic of China and currently falling within CN codes 8712 00 30 and ex 8712 00 70 is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 22 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 188, 18.7.2009, p. 93. (2) OJ C 122, 27.4.2012, p. 9. (3) OJ C 71, 9.3.2012, p. 10. (4) OJ L 343, 22.12.2009, p. 51. (5) OJ L 258, 26.9.2012, p. 21. (6) OJ L 261, 6.10.2011, p. 2. (7) OJ C 346, 14.11.2012, p. 7.